Exhibit 10.2.1.6

 

AMENDMENT NO. 5 UNDER

CREDIT AND GUARANTEE AGREEMENT

THIS AMENDMENT NO. 5 UNDER CREDIT AND GUARANTEE AGREEMENT (this “Amendment”) is
made as of the 25th day of August, 2006, by and among CALPINE CONSTRUCTION
FINANCE COMPANY, L.P., a Delaware limited partnership (the “Company”), CALPINE
HERMISTON, LLC, a Delaware limited liability company (“Calpine LLC”), CPN
HERMISTON, LLC, a Delaware limited liability company (“CPN LLC”), and HERMISTON
POWER PARTNERSHIP, an Oregon general partnership (the “Hermiston Partnership”
and, together with Calpine LLC and CPN LLC, the “Guarantors”), the lenders party
hereto (the “Lenders”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as
administrative agent (together with its successors in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, the Company, the Guarantors, the Lenders and the Administrative Agent
entered into a Credit and Guarantee Agreement, dated as of August 14, 2003 (as
amended on September 12, 2003, on January 13, 2004, on March 5, 2004, and on
March 15, 2006, and as may be further amended from time to time, the “Credit
Agreement”), pursuant to which the Company borrowed, on a non-recourse basis as
described in the Credit Agreement, $385,000,000 in aggregate principal amount of
First Priority Senior Secured Institutional Term Loans due 2009 (the “Term
Loans”);

WHEREAS, on December 20, 2005, Calpine Corporation (“Calpine”) and certain of
its controlled subsidiaries, including, among others, Calpine Operating Services
Company, Inc. and Calpine Energy Services, L.P. (“CES”), filed a voluntary
proceeding for relief under Chapter 11 of the United States Bankruptcy Code with
the United States Bankruptcy Court for the Southern District of New York (the
“Proceeding”);

WHEREAS, CES, the Company and certain of the Company’s subsidiaries are parties
to the Index Based Gas Sale and Power Purchase Agreement dated as of August 14,
2003, as amended (the “PPA”), pursuant to which the Company purchases natural
gas from CES for its power generating facilities, and CES purchases power
generated by the facilities from the Company;

WHEREAS, on November 1, 2005, as permitted under the Credit Agreement, the
Company used net proceeds of approximately $210 million from the sale of one of
its facilities to make a prepayment to CES for gas under the PPA (the “Gas
Prepay Transaction”);

WHEREAS, ordinarily under the PPA, the cost of gas consumed by the Company’s
facilities is offset against the cost of power generated by the facilities, with
CES paying the Company only the net amount due, such payments generally being
made on the 25th of each month for services provided during the prior month;
however, due to the Gas Prepay Transaction, CES was obligated for a period of
time to pay the full cost for the power under the PPA, without offset, which
resulted in larger than usual payments owing to the Company under the PPA;



WHEREAS, CES failed to timely make a number of payments owing to the Company
under the PPA, including: (i) certain payments in respect of periods prior to
the filing of the Proceeding which are unrelated to the Gas Prepay Transaction,
the aggregate amount of which is approximately $25.3 million (the
“Pre-Proceeding PPA Payment Defaults”) and (ii) certain payments in respect of
periods prior to and periods following the filing of the Proceeding which are
related to the Gas Prepay Transaction, the aggregate amount of which is
approximately $218 million, $210 million of which represents the principal
amount of the Gas Prepay Transaction, and $8 million of which represents the
premium to the Company associated with the Gas Prepay Transaction (the “Gas
Prepay PPA Payment Defaults”);

WHEREAS, the Gas Prepay PPA Payment Defaults include payment defaults for
amounts due in December 2005, January 2006 and February 2006 (together, the
“December through February PPA Payment Defaults”) and a payment default for
amounts due in March 2006 (the “March PPA Payment Default”);

WHEREAS, pursuant to a waiver request by the Company, commenced as of February
22, 2006, amended and restated as of March 10, 2006, and completed as of March
13, 2006, the Requisite Lenders waived the Specified Defaults (as defined in the
Waiver Agreement referred to below) resulting from the Pre-Proceeding PPA
Payment Defaults and the December through February PPA Payment Defaults, by a
Waiver Agreement, dated as of March 15, 2006, among the Company, the Guarantors,
the Lenders named as signatories thereto, and the Administrative Agent (the
“March 2006 Waiver”);

WHEREAS, pursuant to a waiver request, commenced as of June 6, 2006 and
completed as of June 9, 2006 , the Requisite Lenders waived the Specified
Defaults (as defined in the Waiver Agreement referred to below) resulting from
the March PPA Payment Default, by a Waiver Agreement, dated as of June 9, 2006,
among the Company, the Guarantors, the Lenders, and the Administrative Agent (as
amended, the “June 2006 Waiver”);

WHEREAS, Section 4 of the June 2006 Waiver provides that the June 2006 Waiver
shall cease to be effective if (i) the Company, the Guarantors, the Lenders and
the Administrative Agent (if required under the terms of the Term Loan
Documents) shall not have reached agreement regarding the assumption, whether on
amended terms or otherwise, of the PPA in the Proceeding on or before August 4,
2006 or (ii) the Company shall not have delivered to the financial advisor
specified in the June 2006 Waiver, subject to execution of an appropriate and
mutually agreed upon confidentiality agreement, on or prior to June 19, 2006,
the analysis of cash flows for the Company’s facilities under the PPA prepared
by PA Consulting Group, Inc. (the “PA Report”);

WHEREAS, the Company delivered the PA Report on June 19, 2006 in satisfaction of
Section 4(ii) of the June 2006 Waiver;

WHEREAS, the August 4, 2006 deadline contained in Section 2.4 of the June 2006
Waiver was extended by the Lenders and the Holders to August 25, 2006 pursuant
to those Amendments to Waiver Agreements dated as of August 4, 2006 and August
11, 2006;

 

-2-



WHEREAS, pursuant to an amendment request commenced as of August 22, 2006, the
Company and Guarantors proposed this Amendment to the Credit Agreement in
satisfaction of Section 4(i) of the June 2006 Waiver, and pursuant to which
(subject to the satisfaction of the terms and conditions contained herein) the
June 2006 Waiver will become a permanent waiver of the Defaults and Events of
Default waived therein; and

WHEREAS, the Company, the Guarantors, the Lenders and the Administrative Agent
now wish to amend the Credit Agreement in certain respects, as hereinafter
provided.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.            Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.

2.            Motion to Assume the PPA. Subject to Section 5(a), the Company
shall cause CES to file in the Proceeding, on or prior to September 12, 2006, a
motion to assume the PPA pursuant to Section 365 of the United States Bankruptcy
Code on its current terms, as the same may be amended in accordance with the
Credit Agreement, and to pursue such motion diligently and in good faith.

3.            Settlement Agreement with CES. The Company will enter into, and
will cause CES to enter into, a Settlement Agreement, substantially in the form
attached hereto as Exhibit A, setting forth their agreement regarding the
treatment in the Proceeding of the Company’s claim against CES in respect of the
PPA Payment Defaults.

 

4.

Amendments.

(a)   Section 5.05 (Restricted Payments) of the Credit Agreement is hereby
amended by deleting clause (A) from the last paragraph of such Section and
replacing it with the following:

“(A) such Restricted Payment is made following the end of any calendar month
from Excess Cash Flow generated by the Company during the period from the date
of this Agreement to the end of such month less the sum of (i) interest and
amortization (as applicable) on the Notes and the Term Loans accrued through the
end of such month (to the extent not otherwise deducted in determining Excess
Cash Flow for such period) plus (ii) until the date of the consummation of
Calpine Corporation’s plan of reorganization in the Proceeding, an amount equal
to $5,000,000 and”

 

-3-



(b)   Section 5.01 (Reports) of the Credit Agreement is hereby amended by
deleting paragraphs (a), (i), (ii) and (b) of such Section and replacing them in
their entirety by the following:

“(a)        So long as any Term Loan Obligations are outstanding, the Company
shall furnish to the Administrative Agent unaudited quarterly financial
statements of the Company certified by an Officer of the Company, and audited
annual financial statements of the Company (which annual financial statements
shall include a report thereon from the Company’s certified independent
accountants), in each case prepared in accordance with GAAP and accompanied by
management’s discussion and analysis of the results of operations, within the
following time periods: (i) during the pendency of the Proceeding, within 45
days after Calpine Corporation actually files its quarterly and annual reports,
respectively, with the SEC; and (ii) after the date of the consummation of
Calpine Corporation’s plan of reorganization in the Proceeding, within 30 days
after Calpine Corporation is required to file its quarterly and annual reports,
respectively, with the SEC.”

(c)   Section 1.01 is amended to incorporate the amendments to Section 1.01 of
the Indenture set forth in the supplemental indenture, the form of which is
attached hereto as Exhibit B (the “Supplemental Indenture”).

 

5.

Conditions.

(a)   Subject to subsection (b) below, this Amendment shall be effective on the
first date that all of the following conditions shall have been satisfied (the
“Effective Date”):

(i)           the Company, the Lenders, the Guarantors named as signatories
hereto and the Administrative Agent shall have executed and delivered their
respective counterparts of this Amendment;

(ii)          the Company shall have paid to the Administrative Agent, in cash
or other immediately available funds, reimbursement of all outstanding fees and
expenses of the Administrative Agent owing under Section 13.02 of the Credit
Agreement as well as all other fees owing to the Administrative Agent arising
under this Amendment, the Credit Agreement, the June 2006 Waiver or any other
agreement;

(iii)        the Supplemental Indenture shall have become effective concurrently
with this Amendment provided, that any conditions to effectiveness or
consideration made available to the Holders of Notes for such Supplemental
Indenture shall be made available to the Administrative Agent and the Lenders as
conditions to effectiveness of, or as consideration for, this Amendment.; and

(iv)         the conditions specified in the Credit Agreement which are
applicable to this Amendment shall have been satisfied.

 

-4-



(b)   The obligations of the Company under Section 2 of this Amendment and the
effectiveness of Section 4 hereof are conditioned upon the holders of the
Redeemable Preferred Shares of CCFC Preferred Holdings, LLC having agreed to an
amendment to the Second Amended and Restated Limited Liability Company Operating
Agreement of CCFC Preferred Holdings, LLC, dated as of October 14, 2005, which
corresponds in form and substance to the amendments contained in Section 4 of
this Amendment (as applicable) or is otherwise satisfactory to the Company in
its sole discretion.

(c)   The effectiveness of Section 4 of this Amendment is subject to the
satisfaction of the further condition that an order of the bankruptcy court
approving CES’ assumption of the PPA shall have been entered in the Proceeding
and become final and non-appealable on or prior to November 13, 2006.

6.            Representations and Warranties. The Company and each Guarantor
hereby represents and warrants to each Lender and the Administrative Agent that
(a) this Amendment has been duly authorized, executed and delivered by the
Company or such Guarantor, as applicable, and constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; (b) the execution and delivery of this
Amendment (i) does not require any consent, approval, authorization or order of,
or filing with, any governmental agency or body or any court, except such as
have been obtained or made and are in full force and effect as of the date
hereof and (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or such
Guarantor, as applicable, or any order of any governmental agency or body, or
breach or conflict with any material agreement to which the Company or such
Guarantor, as applicable, is a party or by which the Company or such Guarantor,
as applicable, is bound; and (c) no Default or Event of Default under the Credit
Agreement exists and is continuing.

7.            Continuing Effect of the Credit Agreement. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Company or the Guarantors under the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Company or the Guarantors to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement in similar or
different circumstances. This Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. After this Amendment becomes effective in accordance with Section 5
hereof, any reference to the Credit Agreement shall mean the Credit Agreement as
amended and modified hereby.

8.            Applicable Law. This Amendment and the right and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York.

 

-5-



9.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. The delivery of an executed signature of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

10.          Headings. Headings herein are include herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

11.          Administrative Agent’s Expense. Without limiting any of the
Administrative Agent’s rights, or any of the Company’s obligations under Section
13.02 of the Credit Agreement, the Company hereby agrees to promptly reimburse
the Administrative Agent for all reasonable out-of-pocket expenses, including,
without limitation, attorneys’ and paralegals fees, it has heretofore or
hereafter incurred or incurs in connection with the preparation, negotiation and
execution of this Agreement or any document, instrument, agreement delivered
pursuant to this Agreement.

12.          Preservation of Prior Representations. Notwithstanding anything
herein to the contrary, all agreements, admissions, affirmations,
representations, ratifications and releases by the Company and each Guarantor
made in the Waiver Agreement dated March 15, 2006, including, but not limited
to, those in Sections 6 and 8 thereof, are expressly confirmed and preserved.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

CALPINE CONSTRUCTION FINANCE

COMPANY, L.P.

 

 

By:

/s/ Zamir Rauf

 

 

Name: Zamir Rauf

 

 

Title:  Vice President

 

 

CALPINE HERMISTON, LLC

 

 

By:

/s/ Zamir Rauf

 

 

Name: Zamir Rauf

 

 

Title:  Vice President

 

 

CPN HERMISTON, LLC

 

 

By:

/s/ Zamir Rauf

 

 

Name: Zamir Rauf

 

 

Title:  Vice President

 

HERMISTON POWER PARTNERSHIP

 

 

By:

/s/ Zamir Rauf

 

 

Name: Zamir Rauf

 

 

Title:  Vice President

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Sole Lead Arranger, Syndication Agent and a Lender

 

 

By:

/s/ James V. Balcom

 

 

Name: James V. Balcom

 

 

Title:  Authorized Signatory

 

GOLDMAN SACHS

CREDIT PARTNERS L.P.



CONSENTING LENDER:

NORTHWOODS CAPITAL VI, LIMITED

 

BY: ANGELO, GORDON & CO., L.P.

 

AS COLLATERAL MANAGER

 

 

 

 

By:

/s/ Bruce Martin

 

 

Name: Bruce Martin

 

 

Title:    Managing Director

 



CONSENTING LENDER:

BEAR STEARNS INVESTMENT

PRODUCTS INC.

 

 

 

By:

/s/ Jon Weiss

 

 

Name: Jon Weiss

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

Carlyle Loan Investment, Ltd.

 

 

 

By:

/s/ Linda Pace

 

 

Name: Linda Pace

 

 

Title:    Managing Director

 



CONSENTING LENDER:

CITIBANK, N.A.

 

 

 

By:

/s/ Thomas A. Neville

 

 

Name: Thomas A. Neville

 

 

Title:    Attorney-in-Fact

 



CONSENTING LENDER:

CDL LOAN FUNDING LLC

 

 

 

By:

/s/ Thomas Anthony Neville

 

 

Name: Thomas AnthonyNeville

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

CYPRESS POINT TRADING LLC

 

 

 

By:

/s/ Christina L. Ramseur

 

 

Name: Christina L. Ramseur

 

 

Title:    Assistant Vice President

 



CONSENTING LENDER:

SEMINOLE FUNDING LLC

 

 

 

By:

/s/ Christina L. Ramseur

 

 

Name: Christina L. Ramseur

 

 

Title:    Assistant Vice President

 



CONSENTING LENDER:

WatchTower CLO I PLC

 

By:

Citadel Limited Partnership,

 

Collateral Manager

 

By:

Citadel Investment Group, L.L.C.,

its General Partner

 

 

 

By:

/s/ Christopher L. Ramsay

 

 

Name: Christopher L. Ramsay

 

 

Title:    Director and

 

 

Associate General Counsel

 



CONSENTING LENDER:

Grand Central Asset Trust, SIL Series

 

 

 

By:

/s/ Roy Hykal

 

 

Name: Roy Hykal

 

 

Title:    Attorney-in-fact

 



CONSENTING LENDER:

Highland Floating Rate Advantage Fund

 

 

 

By:

/s/ Joe Dougherty

 

 

Name: Joe Dougherty

 

 

Title:    Senior Vice President

 



CONSENTING LENDER:

ROBSON TRUST

 

 

 

By:

/s/ Linda R. Karn

 

 

Name: Linda R. Karn

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

ATRIUM CDO

 

 

 

By:

/s/ Linda R. Karn

 

 

Name: Linda R. Karn

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

CSAM FUNDING I

 

 

 

By:

/s/ Linda R. Karn

 

 

Name: Linda R. Karn

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

CSAM FUNDING II

 

 

 

By:

/s/ Linda R. Karn

 

 

Name: Linda R. Karn

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

CSAM FUNDING III

 

 

 

By:

/s/ Linda R. Karn

 

 

Name: Linda R. Karn

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

FIRST DOMINION FUNDING II

 

 

 

By:

/s/ Linda R. Karn

 

 

Name: Linda R. Karn

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

Highland Floating Rate LLC

 

 

 

By:

/s/ Joe Dougherty

 

 

Name: Joe Dougherty

 

 

Title:    Senior Vice President

 



CONSENTING LENDER:

ELF Funding Trust I

 

By:

Highland Capital Managing, L.P.,

 

as Collateral Manager

 

By:

Strand Advisors, Inc.,

 

Its General Partner

 

 

 

 

By:

/s/ Brian Lohrding

 

 

Name: Brian Lohrding

 

 

Title:    General Partner of Highland

 

 

Capital Management, L.P.

 



CONSENTING LENDER:

 

 

 

 

 

 

By:

/s/ Marilou R. McGirr

 

 

Name: Marilou R. McGirr

 

 

Title:    Vice President and

 

 

Assistant Treasurer

 

 

Approved by

 

Law Dept

 

By:

MPC

 

Date:

8-23-06

 



CONSENTING LENDER:

MERRILL LYNCH CREDIT PRODUCTS,

LLC

 

 

 

By:

/s/ Neyda Darias

 

 

Name: Neyda Darias

 

 

Title:    Vice President

 



CONSENTING LENDER:

ADVENTIST HEALTH SYSTEM

 

 

 

By:

/s/ Joseph D. Hattesohl

 

 

Name: Joseph D. Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

MEDTRONIC INC RETIREMENT

 

 

 

By:

/s/ Joseph D. Hattesohl

 

 

Name: Joseph D. Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

METROPOLITAN WEST HIGH YIELD

BOND FUND

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    Treasurer

 



CONSENTING LENDER:

METROPOLITAN WEST TOTAL

RETURN BOND FUND

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    Treasurer

 



CONSENTING LENDER:

NEW JERSEY TRANSIT

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

SEI INSTITUTIONAL MANAGED

TRUST HIGH YIELD BOND FUND

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

ILLINOIS STATE UNIVERSITIES

RETIREMENT SYSTEM

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

THE NORTHERN CALIFORNIA NEWS

MEDIA GUILD RETIREMENT PLAN

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

SEI INSTITUTIONAL INVESTMENT

TRUST HIGH YIELD

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

WESTGATE STRATEGIC INCOME

FUND

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    Director

 



CONSENTING LENDER:

SEI GLOBAL MASTER FUND – HIGH

YIELD

 

 

 

By:

/s/ Joseph Hattesohl

 

 

Name: Joseph Hattesohl

 

 

Title:    CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 



CONSENTING LENDER:

REDWOOD MASTER FUND LTD

 

 

 

By:

/s/ Jonathan Kolatch

 

 

Name: Jonathan Kolatch

 

 

Title:    Director

 



CONSENTING LENDER:

CASTLERIGG MASTER INVESTMENTS

 

 

 

By:

/s/ Kenneth [Illegible]

 

 

Name: Senior Managing Director

 

 

Title:    Kenneth [Illegible]

 



CONSENTING LENDER:

Field Point I., Ltd.

 

 

 

By:

/s/ Frederick H. Fogal

 

 

Name: Frederick H. Fogal

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

Field Point II., Ltd.

 

 

 

By:

/s/ Frederick H. Fogal

 

 

Name: Frederick H. Fogal

 

 

Title:    Authorized Signatory

 



CONSENTING LENDER:

SIL LOAN FUNDING LLC

 

 

 

By:

/s/ Jose Mazorga

 

 

Name: Jose Mazorga

 

 

Title:    Officer

 



CONSENTING LENDER:

STONEHILL INSTITUTIONAL

PARTNERS, L.P.

 

 

 

By:

/s/ Peter Sisitsky

 

 

Name: Peter Sisitsky

 

 

Title:    Vice President

 



CONSENTING LENDER:

STONEHILL OFFSHORE PARTNERS LIMITED

BY: STONEHILL CAPITAL MANAGEMENT LLC

 

 

 

By:

/s/ Peter Sisitsky

 

 

Name: Peter Sisitsky

 

 

Title:    Vice President

 



EXHIBIT A

SETTLEMENT AGREEMENT

SETTLEMENT AGREEMENT (this “Agreement”) dated as of August __, 2006 between
Calpine Energy Services, L.P. a Delaware limited partnership (“CES”), and
Calpine Construction Finance Company, L.P. a Delaware limited partnership
(“CCFC”).

WHEREAS, CCFC, CES, Hermiston Power Partnership and Brazos Energy LP are parties
to that certain Index Based Gas Sale and Power Purchase Agreement dated as of
August 14, 2003, as amended (the “PPA”);

WHEREAS, on or about December 20, 2005, Calpine Corporation and certain of its
controlled subsidiaries, including, among others, CES, filed a voluntary
proceeding (the “Proceeding”) for relief under Chapter 11 of Title 11 of the
United States Code, as amended by the Bankruptcy Abuse Prevention and Consumer
Protection Act of 2005 (as so amended, the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”);

WHEREAS, CES has failed to make the payments specified on Schedule A hereto to
CCFC under the PPA (the “Payment Obligations”) which resulted in Events of
Default under the PPA (the “Specified Defaults”);

WHEREAS, after due consideration and in the exercise of its reasonable business
judgment, CES is willing to assume the PPA pursuant to Section 365 of the
Bankruptcy Code; and

WHEREAS, CCFC is willing to settle and compromise its claim against CES with
respect to the Payment Obligations and waive the Specified Defaults.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.            Assumption of the PPA. On or before September 12, 2006, CES shall
file a motion with the Bankruptcy Court seeking the entry of an order approving
(i) CES’s assumption of the PPA pursuant to Section 365 of the Bankruptcy Code,
(ii) this Agreement and (iii) the consummation of the transactions contemplated
by this Agreement (the “Approval Order”). The motion and the Approval Order
shall be in form and substance reasonably satisfactory to CCFC. CES shall
diligently pursue such motion in good faith and endeavor to have the Approval
Order entered and become a Final Order (as defined below) no later than November
13, 2006.

2.            Effective Date. For purposes of this Agreement, (i) “Final Order”
shall mean an order or judgment of the Bankruptcy Court as to which the time to
appeal, petition for

 

A-1



certiorari or move for reargument or rehearing has expired and as to which no
appeal, petition for certiorari or other proceedings for reargument or rehearing
shall then be pending; and if an appeal, writ of certiorari, reargument or
rehearing thereof has been sought, such order shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been
denied or reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition
for certiorari or move for reargument or rehearing shall have expired; provided,
however, that the possibility that a motion under Rules 9023 and 9024 of the
Federal Rules of Bankruptcy Procedure may be but has not then been filed with
respect to such order shall not cause such order not to be a Final Order; and
(ii) “Effective Date” shall mean the first business day after the date on which
the Approval Order becomes a Final Order.

3.            Waiver of Specified Defaults and Settlement of Payment
Obligations. In compromise and settlement of (i) CCFC’s claims against CES in
respect of the Payment Obligations and (ii) CES’s obligation under Section 365
of the Bankruptcy Code to cure the Specified Defaults prior to assuming the PPA,
effective upon the occurrence of the Effective Date:

(a)          CCFC waives the Specified Defaults for all purposes (including the
continued accrual of interest under Section 6.2 of the PPA from and after the
date hereof);

(b)          CCFC will have an allowed general unsecured claim (without offset,
counterclaim, or defense of any kind by CES) against CES in the amount of
[$256,781,133.20] (as reflected on Exhibit A) (subject to any right of set-off
which CCFC may have against CES in respect of amounts owing by CCFC to CES under
the PPA on or prior to the date hereof), which claim will be treated in the same
manner as all other allowed general unsecured claims against CES (the “CES
Claim”); and

(c)          CCFC waives the right to assert that the CES Claim is entitled to
administrative priority under Sections 503(b) or 507 of the Bankruptcy Code.

4.            Release of Security. The parties hereby acknowledge, agree and
confirm that those certain pledge agreements listed on Schedule B hereto
pursuant to which CCFC was granted liens on various equity interests in
connection with a hedging transaction entered into by CES and CCFC under the PPA
as of November 7, 2005, are of no further force and effect and that the security
interest of CCFC thereunder has been released and discharged for all purposes.

5.            Further Assurances. Each of CCFC and CES shall take such further
action and shall execute and deliver such additional documents and instruments
as may be reasonably necessary or requested to effectuate the terms and
transactions contemplated by this Agreement.

6.            Termination. This Agreement shall be terminated, and be of no
force and effect, if the Effective Date does not occur before November 15, 2006.

7.            Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

A-2



8.            Applicable Law. This Agreement and the rights and duties of the
parties hereunder will be governed by and construed, enforced and performed in
accordance with the law of the State of New York. The parties acknowledge and
agree that the Bankruptcy Court shall have the exclusive jurisdiction over this
Agreement and that any claims arising out of or related in any manner to this
Agreement shall be properly brought only before the Bankruptcy Court.

9.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

10.          Headings. Headings herein are include herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-3



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

CALPINE ENERGY SERVICES, L.P.

 

 

 

By:



 

 

Name:

 

 

Title:

 

 

CALPINE CONSTRUCTION FINANCE COMPANY, L.P.

 

 

 

By:



 

 

Name:

 

 

Title:

 

 

A-4





EXHIBIT A

PAYMENTS

 

 

Payment

Amount

Due Date

 

 

 

Payments relating to gas pre-pay transaction

 

 

Payment for November 2005 activity

$67,109,142.04

12/27/2005

Payment for December 2005 pre-petition activity

$46,679,903.27

01/25/2006

Payment for December 2005 post-petition activity

$24,300,487.99

01/25/2006

Payment for January 2006 activity

$61,750,907.83

02/25/2006

Payment for February 2006 activity

$18,559,558.87

03/25/2006

 

 

 

Payments under the PPA relating to pre-petition period

 

 

Payment for November 2005 activity

$13,931,061.53

12/27/2005

Payment for December 2005 activity

$11,436,782.71

01/25/2006

 

 

 

Net unpaid interest accrued under the PPA in respect of the above payments

[$13,013,288.95]1

 

 

 

 

TOTAL

[$256,781,133.20]

 

 

_________________________

1 Interest for August 21 through August 25 has been determined based on the
current prime rate. Any changes in the prime rate prior to August 25 will result
in a change in the interest amount.

 

A-5



EXHIBIT B

PLEDGE AGREEMENTS

 

 

1. Pledge and Security Agreement, dated as of November 7, 2005, by and among
Calpine Auburndale Holdings, LLC, Auburndale Peaker Energy Center, LLC, and
Calpine Construction Finance Company, L.P. (“CCFC”).

 

2. Pledge and Security Agreement, dated as of November 7, 2005, by and among
Calpine Eastern Corporation, CPN Bethpage 3rd Turbine, Inc., and CCFC.

 

3. Pledge and Security Agreement, dated as of November 7, 2005, by and among
Calpine Eastern Corporation, TBG Cogen Partners, and CCFC.

 

4. Pledge and Security Agreement, dated as of November 7, 2005, by and among GEC
Bethpage Inc., TBG Cogen Partners, and CCFC.

 

5. Pledge and Security Agreement, dated as of November 7, 2005, by and among JMC
Bethpage, Inc., TBG Cogen Partners, and CCFC.

 

6. Pledge and Security Agreement, dated as of November 7, 2005, by and among
Calpine Development Holdings, Inc., Hillabee Energy Center, LLC, and CCFC.

 

7. Pledge and Security Agreement, dated as of November 7, 2005, by and among
Calpine Project Holdings, Inc., Mobile Energy LLC, and CCFC.

 

A-6



EXHIBIT B

FIFTH SUPPLEMENTAL INDENTURE

 

 

 

 

FIFTH SUPPLEMENTAL INDENTURE

 

Dated as of August 25, 2006

 

among

 

CALPINE CONSTRUCTION FINANCE COMPANY, L.P.

 

CCFC FINANCE CORP.

 

THE GUARANTORS NAMED HEREIN

 

and

 

WILMINGTON TRUST FSB,

 

as Trustee

 

Supplementing the Indenture

Dated as of August 14, 2003

and

Amended as of September 18, 2003,

January 14, 2004, March 5, 2004 and March 15, 2006

 

B-1





FIFTH SUPPLEMENTAL INDENTURE, dated as of August 25, 2006 (the “Fifth
Supplemental Indenture”), among Calpine Construction Finance Company, L.P., a
Delaware limited partnership (the “Company”), CCFC Finance Corp., a Delaware
corporation (“Finance Corp.”), the Guarantors and Wilmington Trust FSB, as
trustee (the “Trustee”).

WHEREAS, the Company, Finance Corp., the Guarantors and the Trustee have
executed that certain Indenture, dated as of August 14, 2003, as supplemented by
that certain Supplemental Indenture, dated as of September 18, 2003, that
certain Second Supplemental Indenture, dated as of January 14, 2004, that
certain Third Supplemental Indenture, dated as of March 5, 2004, and that
certain Fourth Supplemental Indenture, dated as of March 15, 2006 (as
supplemented or amended, the “Indenture”), in connection with the co-issuance by
the Company and Finance Corp. of certain Second Priority Senior Secured Floating
Rate Notes due 2011 (the “Notes”);

WHEREAS, on December 20, 2005, Calpine Corporation (“Calpine”) and certain of
its controlled subsidiaries, including, among others, Calpine Operating Services
Company, Inc., and Calpine Energy Services, L.P. (“CES”), filed a voluntary
proceeding for relief under Chapter 11 of the United States Bankruptcy Code with
the United States Bankruptcy Court for the Southern District of New York (the
“Proceeding”);

WHEREAS, CES, the Company and certain of the Company’s subsidiaries are parties
to the Index Based Gas Sale and Power Purchase Agreement dated as of August 14,
2003, as amended (the “PPA”), pursuant to which the Company purchases natural
gas from CES for its power generating facilities, and CES purchases power
generated by the facilities from the Company;

WHEREAS, on November 1, 2005, as permitted under the Indenture, the Company used
net proceeds of approximately $210 million from the sale of one of its
facilities to make a prepayment to CES for gas under the PPA (the “Gas Prepay
Transaction”);

WHEREAS, ordinarily under the PPA, the cost of gas consumed by the Company’s
facilities is offset against the cost of power generated by the facilities, with
CES paying the Company only the net amount due, such payments generally being
made on the 25th of each month for services provided during the prior month;
however, due to the Gas Prepay Transaction, CES was obligated for a period of
time to pay the full cost for the power under the PPA, without offset, which
resulted in larger than usual payments owing to the Company under the PPA;

WHEREAS, CES failed to timely make a number of payments owing to the Company
under the PPA, including: (i) certain payments in respect of periods prior to
the filing of the Proceeding which are unrelated to the Gas Prepay Transaction,
the aggregate amount of which is approximately $25.3 million (the
“Pre-Proceeding PPA Payment Defaults”) and (ii) certain payments in respect of
periods prior to and periods following the filing of the Proceeding which are
related to the Gas Prepay Transaction, the aggregate amount of which is
approximately $218 million, $210 million of which represents the principal
amount of the Gas

 

B-2



Prepay Transaction, and $8 million of which represents the premium to the
Company associated with the Gas Prepay Transaction (the “Gas Prepay PPA Payment
Defaults”);

WHEREAS, the Gas Prepay PPA Payment Defaults include payment defaults for
amounts due in December 2005, January 2006 and February 2006 (together, the
“December through February PPA Payment Defaults”) and a payment default for
amounts due in March 2006 (the “March PPA Payment Default” );

WHEREAS, pursuant to a consent solicitation by the Company and Finance Corp.,
commenced as of February 22, 2006, amended and restated as of March 10, 2006,
and completed as of March 13, 2006, the Holders of at least a majority in
aggregate principal amount of the Notes waived the Specified Defaults (as
defined in the Waiver Agreement referred to below) resulting from the
Pre-Proceeding PPA Payment Defaults and the December through February PPA
Payment Defaults, by a Waiver Agreement, dated as of March 15, 2006, among the
Company, Finance Corp., the Guarantors and the Trustee (the “March 2006
Waiver”);

WHEREAS, pursuant to a consent solicitation, commenced as of June 6, 2006 and
completed as of June 9, 2006 , the Holders of at least a majority in aggregate
principal amount of the Notes waived the Specified Defaults (as defined in the
Waiver Agreement referred to below) resulting from the March PPA Payment
Default, by a Waiver Agreement, dated as of June 9, 2006, among the Company,
Finance Corp., the Guarantors and the Trustee (as amended, the “June 2006
Waiver”);

WHEREAS, Section 2.4 of the June 2006 Waiver provide that the June 2006 Waiver
shall cease to be effective if (i) the Company, Finance Corp. and the Holders
shall not have reached agreement regarding the assumption, whether on amended
terms or otherwise, of the PPA in the Proceeding on or before August 4, 2006 or
(ii) the Company shall not have delivered to the financial advisor to the
Holders and the lenders under the Term Loan Agreement, subject to execution of
an appropriate and mutually agreed upon confidentiality agreement, on or prior
to June 19, 2006, the analysis of cash flows for the Company’s facilities under
the PPA prepared by PA Consulting Group, Inc. (the “PA Report”);

WHEREAS, the Company delivered the PA Report on June 19, 2006 in satisfaction of
Section 2.4(ii) of the June 2006 Waiver;

WHEREAS, the August 4, 2006 deadline contained in Section 2.4 of the June 2006
Waiver was extended by the lenders and the Holders to August 25, 2006 pursuant
to those Amendments to Waiver Agreements dated as of August 4, 2006 and August
11, 2006;

WHEREAS, pursuant to a consent solicitation commenced as of August 22, 2006 (the
“Consent Solicitation”), the Company and Finance Corp. proposed this Fifth
Supplemental Indenture to the Indenture in satisfaction of Section 2.4(i) of the
June 2006 Waiver, and pursuant to which (subject to the satisfaction of the
terms and conditions contained herein) the June 2006 Waiver will become a
permanent waiver of the Defaults and Events of Default waived therein;

WHEREAS, pursuant to Sections 6.04 and 9.02 of the Indenture, the Holders of at
least a majority in aggregate principal amount of the Notes have consented to
this Fifth Supplemental Indenture; and

 

B-3



WHEREAS, the Company and Finance Corp. have directed the Trustee to execute and
deliver this Fifth Supplemental Indenture, in accordance with the terms of the
Indenture.

NOW THEREFORE, for and in consideration of the premises and mutual covenants
herein contained, the Company, Finance Corp., the Guarantors and the Trustee
agree as follows for the benefit of each other and for the equal and ratable
benefit of the Holders of the Notes:

ARTICLE I.

DEFINITIONS

 

Section 1.1

Definition of Terms.

Unless the context otherwise requires, capitalized terms used herein that are
not otherwise defined herein shall have the meaning assigned to such terms in
the Indenture.

ARTICLE II.

THE PPA

Section 2.1       Motion to Assume the PPA. Subject to Section 3.2(b), the
Company shall cause CES to file in the Proceeding, on or prior to September 12,
2006, a motion to assume the PPA pursuant to Section 365 of the United States
Bankruptcy Code on its current terms, as the same may be amended in accordance
with the Indenture, and to pursue such motion diligently and in good faith.

Section 2.2        Settlement Agreement with CES. The Company will enter into,
and will cause CES to enter into, a Settlement Agreement, substantially in the
form attached hereto as Exhibit A, setting forth their agreement regarding the
treatment in the Proceeding of the Company’s claim against CES in respect of the
PPA Payment Defaults.

ARTICLE III.

AMENDMENTS TO THE INDENTURE

 

Section 3.1

Amendments.

 

(a)

Section 1.01 (Definitions) of the Indenture is hereby amended as follows:

(i)           The definition of “Change of Control” is amended by adding the
following proviso at the end of paragraph (2) thereof:

“; provided that the consummation of a plan of reorganization in the Proceeding
shall not be deemed to result in a Change of Control.”

(ii)          The definition of “Fixed Charges” is amended by deleting the words
“amortization of debt issuance costs and original issue discount,” in the second
line of paragraph (1) thereof.

 

B-4



(iii)        The following new definition is added to Section 1.01 in the
appropriate alphabetical order:

“Proceeding” means the Chapter 11 bankruptcy case, which is jointly administered
under In re Calpine Corporation, et al., Case No. 05-60200 (BRL) in the United
States Bankruptcy Court for the Southern District of New York,

(b)          Section 4.03 (Reports) of the Indenture is hereby amended by
deleting the first paragraph, paragraphs (1) and (2), and the fourth paragraph
of such Section and replacing them in their entirety by the following:

“So long as any Notes are outstanding, the Company will furnish to the Holders
unaudited quarterly financial statements of the Company certified by an Officer
of the Company, and audited annual financial statements of the Company (which
annual financial statements shall include a report thereon from the Company’s
certified independent accountants), in each case prepared in accordance with
GAAP and accompanied by management’s discussion and analysis of the results of
operations, within the following time periods: (1) during the pendency of the
Proceeding, within 45 days after Calpine Corporation actually files its
quarterly and annual reports, respectively, with the SEC; and (2) after the date
of the consummation of Calpine Corporation’s plan of reorganization in the
Proceeding, within 30 days after Calpine Corporation is required to file its
quarterly and annual reports, respectively, with the SEC.”

(c)          Section 4.07 (Restricted Payments) of the Indenture is hereby
amended by deleting clause (A) from the last paragraph of such Section and
replacing it with the following:

“(A) such Restricted Payment is made following the end of any calendar month
from Excess Cash Flow generated by the Company during the period from the date
of this Indenture to the end of such month less the sum of (i) interest and
amortization (as applicable) on the Notes and the Term Loans accrued through the
end of such month (to the extent not otherwise deducted in determining Excess
Cash Flow for such period) plus (ii) until the date of the consummation of
Calpine Corporation’s plan of reorganization in the Proceeding, an amount equal
to $5,000,000 and”

 

Section 3.2

Conditions.

(a)          Subject to subsection (b), this Fifth Supplemental Indenture shall
be effective on the first date that all of the following conditions shall have
been satisfied (the “Effective Date”):

 

B-5



(i)           the Company and the Guarantors having executed and delivered the
Supplemental Indenture;

(ii)          an amendment to the Term Loan Agreement, substantially in the form
attached hereto as Exhibit B, shall have become effective concurrently with this
Fifth Supplemental Indenture; provided, that any conditions to effectiveness or
consideration made available to the lenders under the Term Loan Agreement for
such amendment shall be made available to the Holders as conditions to
effectiveness of, or as consideration for, this Supplemental Indenture;

(iii)        the Company having paid in cash or other immediately available
funds (A) to the Trustee, reimbursement of all outstanding fees and expenses of
the Trustee owing under the Indenture as well as other fees owing to the Trustee
arising under the Solicitation and (B) the fees and expenses of the financial
advisors and counsel to the Holders as provided in Section 2.5 of the June 2006
Waiver and in Section 1 of the Undertaking made and entered into as of August
11, 2006 by the Company for the benefit of the Holders, in the case of both (A)
and (B), to the extent the Company has received invoices for such fees and
expenses on or before August 21, 2006; and

(iv)         the conditions specified in the Indenture which are applicable to
this Fifth Supplemental Indenture shall have been satisfied.

(b)          The obligations of the Company under Section 2.1 of this Fifth
Supplemental Indenture and the effectiveness of Section 3.1 hereof are
conditioned upon the holders of the Redeemable Preferred Shares of CCFC
Preferred Holdings, LLC having agreed to an amendment to the Second Amended and
Restated Limited Liability Company Operating Agreement of CCFC Preferred
Holdings, LLC, dated as of October 14, 2005, which corresponds in form and
substance to the amendments contained in Section 3.1 of this Fifth Supplemental
Indenture (as applicable) or is otherwise satisfactory to the Company in its
sole discretion.

(c)          The effectiveness of Section 3.1 of this Fifth Supplemental
Indenture is subject to the satisfaction of the further conditions that (A) an
order of the bankruptcy court approving CES’ assumption of the PPA shall have
been entered in the Proceeding and become final and non-appealable on or prior
to November 13, 2006 and (B) the fees and expenses of the financial advisors and
counsel to the Holders then due and owing shall have been paid in full.

Section 3.3        Representations and Warranties. The Company, Finance Corp.
and each Guarantor hereby represents and warrants to the Trustee that (a) this
Fifth Supplemental Indenture has been duly authorized, executed and delivered by
the Company, Finance Corp. or such Guarantor, as applicable, and constitutes its
valid and legally binding obligation, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, (b) the
execution and delivery of this Fifth Supplemental Indenture (i) does not require
any consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court, except such as have been obtained or
made and are in full force and effect as of the date hereof and (ii) will not
violate any applicable law or regulation or the charter, by laws or other
organizational documents of the

 

B-6



Company, Finance Corp. or such Guarantor, as applicable, or any order of any
governmental agency or body, or breach or conflict with any material agreement
to which the Company, Finance Corp. or such Guarantor, as applicable, is a party
or by which the Company, Finance Corp. or such Guarantor, as applicable, is
bound and (c) no Default or Event of Default under the Indenture exists and is
continuing.

ARTICLE IV.

MISCELLANEOUS

Section 4.1     Interpretation. Upon execution and delivery of this Fifth
Supplemental Indenture, and subject to Section 3.2, the Indenture shall be
modified and amended in accordance with this Fifth Supplemental Indenture, and
all the terms and conditions of both shall be read together as though they
constitute one instrument, except that, in case of conflict, the provisions of
this Fifth Supplemental Indenture will control. The Indenture, as modified and
amended by this Fifth Supplemental Indenture, is hereby ratified and confirmed
in all respects and shall bind every holder of Notes. In case of conflict
between the terms and conditions contained in the Notes and those contained in
the Indenture, as modified and amended by this Fifth Supplemental Indenture, the
provisions of the Indenture, as modified and amended by this Fifth Supplemental
Indenture, shall control.

Section 4.2        The Trustee. The Trustee shall not be responsible in any
manner whatsoever for or in respect of the validity or sufficiency of this Fifth
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which are made solely by the Company and Finance Corp.

Section 4.3        Certain Duties and Responsibilities of the Trustee. In
entering into this Fifth Supplemental Indenture, the Trustee shall be entitled
to the benefit of every provision of the Indenture relating to the conduct or
affecting the liability or affording protection to the Trustee, whether or not
elsewhere herein so provided.

Section 4.4        Counterparts. This Fifth Supplemental Indenture may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. The delivery of an executed
signature of this Fifth Supplemental Indenture by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.

Section 4.5        Applicable Law. This Fifth Supplemental Indenture and the
rights and obligations of the parties hereunder shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of New York.

Section 4.6       Preservation of Prior Representations. Notwithstanding
anything herein to the contrary, all agreements, admissions, affirmations,
representations, ratifications and releases by the Company and each Guarantor
made in the Waiver Agreement dated March 15, 2006, including, but not limited
to, those in Sections 2.5 and 3.4 thereof, are expressly confirmed and
preserved.

* * *

 

B-7



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed as of the day and year first above written.

 

CALPINE CONSTRUCTION FINANCE COMPANY, L.P.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CCFC FINANCE CORP.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CALPINE HERMISTON, LLC, as a Guarantor

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CPN HERMISTON, LLC, as a Guarantor

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

HERMISTON POWER PARTNERSHIP, as a Guarantor

 

By: Calpine Hermiston, LLC, its General Partner

 

 

By:



 

 

Name:

 

 

Title:

 

 

WILMINGTON TRUST FSB, as Trustee

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

B-8



EXHIBIT A

SETTLEMENT AGREEMENT

 

B-9



EXHIBIT B

AMENDMENT TO CREDIT AGREEMENT

 

 

B-10

 

 